Citation Nr: 0107720	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He died on May [redacted], 1995.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim for 
service connection for the cause of the veteran's death. 

FINDINGS OF FACT

1. The RO has made reasonable efforts to obtain all relevant 
evidence necessary for an equitable disposition of the 
appeal.

2. The veteran's Certificate of Death shows that he died on 
May [redacted], 1995 of cardiac arrest, due to or as a consequence 
of a myocardial infarction.

3. At the time of the veteran's death, he was not service 
connected for any disabilities.

4. There is no competent medical evidence linking either the 
fatal cardiac arrest or the myocardial infarction which 
resulted in fatal cardiac arrest to the veteran's 
inservice tobacco use.

5. There is no competent medical evidence that the veteran 
acquired nicotine dependence while he was on active duty.



CONCLUSION OF LAW

The requirements for granting service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to the appellant's claims and that all 
necessary notice has been furnished.  In this regard, the 
Board notes that on August 27, 1998, the RO sent the 
appellant a letter detailing what evidence she needed to 
submit in order to establish her claim for service connection 
for the cause of the veteran's death, including the type and 
nature of the medical and non-medical evidence required.  The 
RO has also issued a statement of the case and a Supplemental 
Statement of the Case apprising her of the laws and 
regulations applicable to her claim.  The Board finds that 
the RO made reasonable efforts to assist the appellant in 
substantiating her claim and that no further assistance to 
the appellant is required in order to comply with the duty to 
assist as mandated by statute.  In this regard, the Board 
notes that the veteran is deceased and thus unavailable to 
further clarify his smoking history or to otherwise provide 
any more information relevant to the current appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A, 5106-7). 

The Board notes that, in July 1998, the President signed the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 195-206, 112 Stat. 685, 865-66 (1998) 
(codified at 38 U.S.C.A. § 1103).  That law prohibits service 
connection for death resulting from an injury or disability 
due to inservice use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the appellant in this case filed her claim in November 
1997, that law does not apply to this appeal.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In order for 
service connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused the death, or substantially or materially contributed 
to it.  A service-connected disorder is one which was 
incurred in or aggravated by active service, or in the case 
of certain chronic diseases, one which was manifested to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

In February 1993, VA's Office of General Counsel (OGC) issued 
an opinion addressing when benefits may be awarded based upon 
inservice tobacco use.  OGC held that direct service 
connection for disability or death may be granted if the 
evidence shows injury or disability resulting from tobacco 
use in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
In June 1993, OGC clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability or death related to tobacco use if the affected 
veteran smoked in service; rather, the claimant must 
demonstrate that the disability or death resulted from the 
use of tobacco during service, and the adjudicator must take 
into consideration the possible effects of smoking before and 
after service. 

In May 1997, OGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by inservice tobacco use.  OGC 
held that secondary service connection may be granted if the 
following three questions can be answered affirmatively: (1) 
whether nicotine dependence may be considered a disability 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, VA's 
Under Secretary for Health found that nicotine dependence may 
be considered a disability for VA compensation purposes.  

Therefore, pursuant to the above opinions, in order to 
establish service connection for a veteran's death due 
directly to inservice tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence that death resulted from inservice tobacco use, or 
that nicotine dependence was acquired in service and nicotine 
dependence caused or materially or substantially contributed 
to death.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, medical evidence is required).  

In the instant case, a review of the claims file reveals that 
the veteran died on May [redacted], 1995.  The cause of death, as 
listed on the official Certificate of Death, was listed as 
cardiac arrest due to or as a consequence of myocardial 
infarction.  No disorders were listed on the lines reserved 
for conditions leading to the immediate cause of death.  At 
the time of the veteran's death, he was not service connected 
for any disabilities.  There is no evidence whatsoever, and 
the appellant does not contend, that the veteran developed 
cardiovascular disease while he was on active duty or within 
one year of his separation from service in April 1946.

In reviewing the claims file, the Board notes that the 
appellant's claim for service connection for the cause of the 
veteran's death was received by VA on November 5, 1997.  In 
various correspondence sent to VA, she has clarified that she 
is not claiming that the cardiac arrest which caused the 
veteran's death was directly related to service, nor that the 
veteran's tobacco use in service, in and of itself, directly 
caused the veteran's cardiac arrest.  Rather, she is claiming 
that the veteran's cardiac arrest was due to his years of 
heavy tobacco use, which, she alleges, began in service.  
Specifically, she stated in her notice of disagreement, 
received in June 1999, that "I am convinced that my husband 
was addicted to nicotine as a result of his smoking habit 
which began in service."  Similarly, the appellant asserted 
on her substantive appeal, received in November 1999, that 
"his death was related directly to his smoking, and the 
nicotine dependence had its origin in the military."

A review of the medical evidence contained in the claims file 
reveals extensive evidence that the veteran smoked as many as 
two to three packs of cigarettes per day for more than 50 
years, as well as several recent diagnoses of nicotine 
dependence.  However, a thorough review of the evidence 
reveals no medical opinion relating either the veteran's 
cardiac arrest or the myocardial infarction which led to his 
death to the veteran's inservice tobacco use.  Similarly, 
there is no medical evidence that the veteran's nicotine 
dependence was acquired in service. 

The appellant has submitted several statements in support of 
claim, in which she asserts that the veteran's statements 
regarding the date of onset of his cigarette use were 
inconsistent and thus were unreliable.  She has also 
submitted two statements from an aunt and uncle of the 
veteran, who stated that the veteran started smoking in 
service.  The Board observes that the statements by the 
appellant and by the veteran's aunt and uncle are in conflict 
with the statements made by the veteran himself, who 
repeatedly indicated to examiners that he began smoking 
during time periods which were prior to his active service.  
For example, in January 1990 the veteran indicated that he 
had been smoking for 50 years, which would mean that he began 
smoking in 1940.  In April 1992, the veteran indicated that 
he had been smoking for 60 years, which would mean that he 
began smoking in 1932.  In May 1990, he indicated that he had 
been smoking for 55 years, which would mean that he began 
smoking in 1935.  In May 1993, he indicated that he had been 
smoking for 55 to 60 years, which would mean that he began 
smoking between 1933 and 1938.  In May 1994, and again in 
November 1994, the veteran indicated that he had been smoking 
for 55 years, which would mean that he began smoking in 1939.  
The appellant is correct that these dates show variation.  
However, they all indicate that the veteran began smoking at 
least several years prior to his entry into service in 1943.  
The Board notes that: the veteran was 19 years and 9 months 
old at the time of his entry on active service in August 
1943; the appellant married the veteran in 1974; and, at the 
time they made the statements submitted to the RO, the 
veteran's aunt and uncle were, respectively, 89 and 87 years 
of age.  The Board finds that the statement which the veteran 
made for treatment purposes in January 1990, at a private 
hospital where he was treated for a myocardial infarction, 
that he had smoked for 50 plus years was probably accurate.  
Therefore, the Board finds that the preponderance of the 
evidence supports a conclusion that the veteran started to 
smoke prior to his active service.    

In any event, even assuming, without deciding, that the 
veteran began smoking in service, there is no medical 
evidence that the veteran's death was a result of his smoking 
in service, as opposed to nearly 50 years of postservice 
smoking.  Furthermore, the issue of whether and when a person 
became nicotine dependent is a medical question and, in this 
case, there is no medical evidence that the veteran acquired 
nicotine dependence while he was on active duty from August 
1943 to April 1946. 

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for service connection for the cause of 
the veteran's death, because there is no competent evidence 
linking the veteran's death to tobacco use while on active 
duty and because there is no competent evidence that he 
became nicotine dependent while he was on active duty.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

